PER CURIAM.
The defendant, Liberty Mutual Fire Insurance Company [Liberty Mutual], appeals from an adverse final judgment. A review of the record shows that Liberty Mutual had notice of the loss, that there was a disagreement about the amount of the loss, and that therefore the amount of the loss was properly submitted to the appraisal panel. U.S. Fid. & Guar. Co. v. Romay, 744 So.2d 467 (Fla. 3d DCA 1999). Further, we find that Liberty Mutual’s assertion that an exclusion precludes coverage for the loss is without merit.
Accordingly, we affirm.